IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-14-00252-CV

   IN THE MATTER OF THE MARRIAGE OF RANDAL REYNOLDS
        RAMSEY AND SHERYL LEIGH WILLIAMS ECHOLS

                                           and

                                 No. 10-14-00259-CV

                     IN RE RANDAL REYNOLDS RAMSEY


                       From the County Court at Law No. 1
                               Brazos County, Texas
                       Trial Court No. 10-001308-CVD-CCL1


                              MEDIATION ORDER


         The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2005). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes . . . and the early settlement

of pending litigation through voluntary settlement procedures.” Id. § 154.002 (West

2005).    Mediation is a form of ADR.      Mediation is a mandatory but non-binding
settlement conference, conducted with the assistance of a mediator.          Mediation is

private, confidential, and privileged.

        We find that this appeal is appropriate for mediation. See id. § 154.021(a) (West

2005); 10TH TEX. APP. (WACO) LOC. R. 9.

        The Court assigns Linda McLain as mediator. Her address and phone number

are as follows:

                                            Linda McLain
                                       1903 Dove Crossing Lane
                                         Navasota, TX 77868
                                            (936) 825-6533
                                          Fax (936) 825-8599

        Mediation must occur within sixty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

     No less than seven calendar days before the first scheduled mediation session, each

party must provide the mediator and all other parties with an information sheet setting

forth the party’s positions about the issues that need to be resolved. At or before the

first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this Order.

        Named parties must be present during the entire mediation process.

        Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by


In the Matter of the Marriage of Ramsey and In re Ramsey                             Page 2
each party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay one-half of the agreed-upon fee directly to the mediator.

        Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

     Any objection to this Order must be filed with this Court and served upon all

parties within ten days after the date of this Order, or it is waived.

        We refer the appeal in Cause No. 10-14-00252-CV to mediation as well as Cause

No. 10-14-00259-CV.




                                                       PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed November 20, 2014
Do not publish




In the Matter of the Marriage of Ramsey and In re Ramsey                              Page 3